Citation Nr: 1613048	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  14-04 673	)	DATE
	 )
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for a head injury.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel





INTRODUCTION

The Veteran served on active duty from February 1946 to February 1947.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).

This appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c) (2015).  


REMAND

The Veteran contends that his current tinnitus is the result of exposure to acoustic trauma coincident to his duties as a cook during active service, where he was exposed to weapons fire and loud ships, without the use of hearing protection.  In this regard, the Veteran's service in the United States Army from February 1946 to February 1947 has been verified; however, the record does not contain any service treatment records, as the RO made a formal finding of unavailability of such records in a May 2013 memorandum.  With respect to the Veteran's service personnel records, there is no indication of record that the RO attempted to locate them, nor has the RO made a formal finding of unavailability.  The Board acknowledges that VA has a heightened duty to assist the Veteran in developing his claim since the vast majority of his service treatment records were lost in the 1973 fire at the National Personnel Records Center.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Thus, the RO must attempt to locate the service personnel records and associate them with the claims file.  38 C.F.R. § 3.159 (c)(2) (2015).      

In addition, another VA examination in needed to determine whether the Veteran has a current diagnosis of tinnitus, and if such disorder began in service or is etiologically related to service, as the August 2013 VA examination is not adequate for adjudicative purposes.  Specifically, the examination is unclear as to whether the Veteran has a current diagnosis of tinnitus, as the examiner checked the box indicating that the Veteran had a diagnosis of clinical hearing loss, indicating that his tinnitus was at least as likely as not a symptom associated with the hearing loss, as tinnitus was known to be a symptom associated with hearing loss.  The examiner, however, also checked the box indicating that it was less likely than not a symptom associated with the Veteran's hearing loss, noting that recurrent tinnitus was not reported.  Although the examiner noted that tinnitus was not reported on examination, he did not discuss the April 2011 VA treatment record that indicates the Veteran's complaints of intermittent tinnitus or "bells" in the ears every few days.  Accordingly, another examination and medical opinion are necessary.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Further, with respect to the claim of entitlement to service connection for a head injury, there are outstanding private treatment records to be obtained and associated with the record.  In this regard, in a March 2012 Authorization and Consent to Release Information to VA form, the Veteran stated that during the pendency of the appeal he was treated by Dr. J.B. located in Del Rio, Texas from January 2007 to the present.  While a record from this physician dated in May 2011 was obtained in response to the Veteran's August 2011 request, records prior to such date and thereafter have not been obtained and associated with the record.  Thus, on remand the private treatment records identified by the Veteran must be obtained and associated with the record.  38 C.F.R. § 3.159 (c)(1).  

In addition, as the Veteran receives ongoing treatment from the VA Medical Center in Kerrville, Texas, the RO must also obtain VA outpatient treatment records from such facility from June 2013 to the present.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).    

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of the Veteran's response, the RO must obtain and associate with the claims file the Veteran's:  (1)  Complete service personnel records for all verified periods of service; (2)  VA outpatient treatment records from the VA Medical Center in Kerrville, Texas, dated from June 2013 to the present; and (2)  Private treatment records from J.B., M.D., located in Del Rio, Texas, dated from January 2007 to the present.    

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded an appropriate VA examination to determine whether any currently or previously diagnosed tinnitus disorder is related to his military service, or to his service-connected bilateral hearing loss.  The electronic claims file must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests and studies must be accomplished.  

Following examination and review of the service and post-service medical records, the Veteran's military occupational specialty, and with consideration of the Veteran's statements and his history of inservice noise exposure, the examiner must state whether any degree of tinnitus is related to his military service, to include exposure to acoustic trauma, or to his service-connected bilateral hearing loss.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

